t c summary opinion united_states tax_court david a brown petitioner v commissioner of internal revenue respondent docket no 11482-02s filed date david a brown pro_se marc l caine for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case arises from a petition for judicial review under sec_6330 with respect to respondent’s decision to proceed with collection of petitioner’s federal_income_tax liabilities for and respondent has filed a motion to dismiss the taxable_year on grounds of mootness motion to dismiss for mootness most of the facts have been stipulated we incorporate by this reference the parties’ stipulation of facts and the accompanying exhibits respondent has provided a form_4340 certificate of assessments payments and other specified matters for both the and the taxable years petitioner david brown petitioner resided in glen head new york at the time he filed his petition on date petitioner and his wife taxpayers filed a joint_return form_1040 u s individual_income_tax_return for the taxable_year return the return showed federal_income_tax withholdings of dollar_figure which resulted in an overpayment credit of dollar_figure taxpayers elected to apply the dollar_figure credit to their tax on date respondent issued to taxpayers a notice_of_deficiency notice_of_deficiency for income_tax for the taxable_year in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure taxpayers did not petition this court for a redetermination of the deficiency addition_to_tax and penalty on date respondent assessed the deficiency addition_to_tax penalty and additional interest of dollar_figure in the total amount of dollar_figure on date the taxpayers filed a joint income_tax return for the taxable_year return the return showed a tax_liability of dollar_figure federal_income_tax withholdings of dollar_figure and an amount owed of dollar_figure respondent did not issue a notice_of_deficiency for the taxable_year on date petitioner made an inquiry with the problem_resolution_program prp of the problem solving office pso of the internal_revenue_service irs regarding the status of the account on date the pso responded with an acknowledgment letter that either someone from the pso would contact the petitioner or petitioner could contact the prp caseworker mrs c ogle ms ogle thereafter petitioner spoke with ms ogle and taxpayers made payments in the amount of dollar_figure tax_payments toward their tax obligations these payments are reflected on form_4340 for both and as miscellaneous payments on date respondent applied dollar_figure of the tax_payments to the taxpayers’ account as reflected on form_4340 with respect to the taxpayers’ taxable_year this miscellaneous payment combined with a dollar_figure overpayment credit relating to the taxpayers’ taxable_year satisfied the taxpayers’ liability for the taxable_year on date taxpayers had an overpayment credit balance of dollar_figure on date respondent assessed tax of dollar_figure an addition_to_tax for late filing of dollar_figure and interest of dollar_figure relating to the taxable_year on date respondent applied dollar_figure of the tax_payments to the taxpayers’ account as reflected on form_4340 with respect to the taxpayers’ taxable_year the taxpayers’ account for the taxable_year received the following credits dollar_figure overpayment credit from the taxable_year that the taxpayers elected to apply to dollar_figure overpayment credit balance from the taxable_year as described above and dollar_figure overpayment credit from the taxable_year as of date the taxpayers’ balance due for the taxable_year was dollar_figure on date respondent mailed to the taxpayers a final notice - notice_of_intent_to_levy and notice of your right to a hearing final notice for the and taxable years the final notice informed the taxpayers of respondent’s intention to levy under sec_6331 and of the taxpayers’ right to appeals_office consideration the final notice also included a copy of from october to date an increased addition_to_tax and interest accrued in the amount of dollar_figure form request for a collection_due_process cdp hearing to request a hearing with the appeals_office on date respondent received a timely request for a cdp hearing from petitioner petitioner’s wife did not sign the request on date respondent sent petitioner a letter acknowledging petitioner’s request for appeals_office consideration and stating that a conference would be scheduled on date respondent sent petitioner a letter setting the date and time of the appeals_conference for date the designated appeals officer was elissa sharp ms sharp the cdp hearing never took place on date respondent issued a notice_of_determination to petitioner for the and taxable years on date petitioner filed a petition with this court petitioner states in his petition that the interest penalties were excessive beyond what the law provides and that the irs contributed to the time delays yet continued to assess late penalties for periods during its delays on date respondent submitted a motion to dismiss for mootness with respect to the portion of the petition concerning if any person liable to pay any_tax neglects or refuses to pay that tax within days after notice_and_demand for payment the secretary is authorized to collect the tax by levy upon the person's property sec_6331 at least days prior to proceeding with enforced collection by way of a levy on a person's property the secretary must notify that person in writing of the secretary's intent to levy and must provide notice of the administrative appeals available to the taxpayer with respect to the proposed levy and sale and the procedures relating to such appeals sec_6331 generally sec_6330 provides that the commissioner cannot proceed with enforced collection by way of levy until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination 116_tc_263 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection 114_tc_604 sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability 114_tc_176 the term underlying tax_liability includes additions to tax and statutory interest that are the subject of the commissioner’s collection activities 115_tc_329 to the extent that the underlying tax_liability is at issue we review the taxpayer’s liability de novo the court reviews other administrative determinations for an abuse_of_discretion sego v commissioner supra pincite taxable_year we begin with the taxable_year and respondent’s motion to dismiss for mootness mootness is a jurisdictional question since article iii sec_2 of the constitution limits the jurisdiction of the federal judicial system to cases and controversies 97_tc_180 affd 983_f2d_868 8th cir accordingly if a dispute in litigation turns on the performance of a specific act the litigation loses all substance and becomes moot when that act is performed id pincite without a case or controversy this court has no jurisdiction at the time of the issuance of the final notice on date respondent’s account summary showed a balance due for of dollar_figure plus statutory additions of dollar_figure thereafter respondent’s records were updated according to form_4340 for the taxable_year the taxpayers’ updated account reflected not only the tax_payments made on date but also the dollar_figure credit from the overpayment of taxpayers’ tax pursuant to the authority conferred by sec_6402 respondent credited the dollar_figure of the overpayment of the taxpayers’ tax against their assessed uncontested and unpaid tax_liability for the result was a dollar_figure overpayment credit rather than a balance due the taxpayers received a notice_of_deficiency for the taxable_year but did not seek a redetermination of the tax_deficiency addition_to_tax and penalty petitioner therefore is not entitled to dispute the existence or amount of the underlying tax_liabilities for at a cdp hearing see sec_6330 since petitioner no longer can challenge the underlying tax_liability for the taxable_year and the taxpayers’ liability for the taxable_year is satisfied there is no case or controversy for this court to decide for the taxable_year accordingly respondent’s motion to dismiss for mootness will be granted sec_6402 expressly authorizes the commissioner to credit the amount of an overpayment against any_tax liability of the taxpayer taxable_year as noted above respondent did not issue a notice_of_deficiency for the taxable_year petitioner does not dispute the tax_deficiency portion of the underlying tax_liability rather through his testimony and as stated on his petition petitioner is seeking to avoid the addition_to_tax and the interest that has accrued petitioner contends that the addition_to_tax assessed must be eliminated because his failure_to_file was due to reasonable_cause petitioner does not offer any convincing explanation that his failure_to_file was due to reasonable_cause and not willful neglect the taxpayers obtained an extension of time to file their return to date but they did not file their return until months later petitioner testified that in he had an incident of bells palsy which caused a paralysis of the right side of the face which did not resume to near normal until about two and a half years later yet petitioner offers no substantiating evidence of such illness and more importantly has not provided any showing that such illness prevented either the petitioner or his wife from filing the return on time moreover a review of the tax_return shows that despite petitioner’s illness petitioner earned dollar_figure in wages as a banker working for citicorp and that he and his wife received an additional dollar_figure in capital_gains from their stock transactions for the year petitioner seemingly was able to earn significant wages and conduct transactions resulting in capital_gains but he was unable to file his tax_return on time under the circumstances presented in this case we hold that petitioner has not established reasonable_cause for the late filing of his tax_return and we sustain the imposition of the addition_to_tax for late filing petitioner also contends that the interest assessed must be abated because of communications he had with the pso he argues that he worked with ms ogle the prp caseworker with the pso in late to arrive at the tax_payments made toward his tax obligations petitioner’s claim is that he made the payment as a payout in accordance with his discussion with ms ogle respondent’s appeals officer ms sharp did not testify about this matter but respondent presented her affidavit with attachments as evidence neither ms sharp nor ms ogle was present at the hearing to testify or be cross-examined the record does not clearly show whether petitioner received an amount due from an irs employee and then paid that amount and the only testimony on the issue is petitioner’s claim that he petitioner states that his medical issues started in and extended through but he and his wife do not list any medical_expenses on their schedule a although this may be the result of an adjusted_gross_income of dollar_figure resulting in percent floor for medical_expenses of dollar_figure there is no indication of any medical_expenses on the return made the required_payments for a payout cf douponce v commissioner tcmemo_1999_398 holding that when a taxpayer receives an amount due from an employee of respondent and then promptly pays that amount respondent’s failure to abate interest thereafter is an abuse_of_discretion petitioner completed a form to request a cdp hearing but the record reflects a breakdown of communication between the petitioner and ms sharp with respect to both the scheduling and purpose of the hearing the original date of the hearing was date ms sharp’s affidavit and case activity record indicate that the date was later changed to date petitioner testified that he never received notice of either hearing date and that there never was a hearing scheduled in addition petitioner contends that he was told by ms sharp not to bother attending any hearing if his intent was to dispute the underlying tax_liability and ms sharp’s affidavit does not clearly contradict this testimony in our view petitioner’s failure to appear at a hearing in the present case was at least partly the result of ms sharp’s misleading him the record does not show clearly that petitioner ever had an opportunity to present his claim that he was notified of an amount due to resolve his tax and made the payment if the appeals officer had reviewed this matter and denied petitioner an abatement of interest we could properly review that determination on the present record we believe petitioner has raised an irregularity in the assessment procedure under these circumstances we consider it appropriate to remand this case for further proceedings as to concerning the issue of an abatement of interest and particularly whether petitioner made a payment of the amount due in accordance with instructions from respondent’s representative ms ogle see 118_tc_162 see also rivera v commissioner tcmemo_2003_35 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued
